Fourth Court of Appeals
                                San Antonio, Texas
                                      October 8, 2019

                                    No. 04-19-00393-CV

                                STATE FARM LLOYDS,
                                      Appellant

                                             v.

                                    Stephen A. VEALE,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-10370
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER

      The Notification of Late Reporter’s Record is NOTED. The reporter’s record is due
October 21, 2019. No Further Extensions.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk